. . -




                                   E   GENERAL




                       February 26, 1970


  Dr. M. H. Crabb                       Opinion No. M- 587
  Secretary
  Texas State Board of                  Re: ,Authority of Texas State
    Medical Examiners                        Board of Medlcal Examiners
  1612 Summit Ave., Suite 303                to delegate authority to
  Fort Worth, Texas 76102                    other than a member of the
                                             Board to hold and proctor
                                             examinations for a medical
  Dear Dr. Crabb:                            license.
            You have requested an opinion from this office on the
  following question:
             "The Texas State Board of Medical Examiners
        is requesting an Opinion as to whether or not
        the Texas State Board of Medical Examiners may
        delegate authority to someone not a member of
        the Texas State Board of Medical Examiners to
        hold and proctor examinations, the questions being
        prepared and approved by the Texas State Board of
        Medical Examiners, and the Texas State Board of
        Medical Examiners grading all the papers."
            With reference to subdelegation of power, that is, the
  authority of an administrative agency to delegate power previously
  delegated to it, we quote from 47 Texas Jurisprudence 2d, 149,
  Public Officers, Section 114:
             "It Is a general rule that public duties
        must be performed and governmental powers ex-
        ercised by the officer or body designated by
        law; they cannot be delegated to others."
            Therefore, we must look to the statutes which govern the
  powers of the Texas State Board of Medical Examiners to see if
  there is any authority for the Board to delegate authority to
  someone not a member of the Board to hold and proctor examinations.
            Article 4501, Vernon's Civil Statutes, provides, in part,
  as follows:


                          -2799-
Dr. M. Ii.Crabb, page 2 (M-587)


         "All applicants for license to practice
    medicine in this State not otherwise licensed
    under the provisions of law must successfully
    pass an examination by the Texas State Board
    of Medical Examiners. The Texas State Board
    of Medical Examiners is authorized to adopt
    and enforce rules of procedure not inconsls-
    tent with the statutory requirements. . . .I'
    (Emphasis added.)
          Article 4503, Vernon's Civil Statutes, provides, In
part, as follows:
          "All examinations for license to practice
    medicine shall be conducted in writing in the
    English language, and In such manner as to be
    entirely fair and impartial to all Individuals
    and to every school or system of medicine. All
    applicants shall be known to the examiners oz
    by numbers, without names, or other method of
    identification on examination papers by which
    members of the Board may be able to identify
    ;          cants or examinees, un    a er the
    general averages of the examinees' numbers in
    the class have been determined, and license
    granted or refused. Examinations shall be con-
    ducted on anatomy, physiology, chemistry, histol-
    ogy, pathology, bacteriology, diagnosis, surgery,
    obstetrics, gynecology, hygiene, and medical
    jurisprudence. Upon satisfactory examination
    conducted as aforesaid under the rules of the
    Board, applicants shall be granted license
    to practice medicine. All questions and
    answers, with the grades     ached, aut en-
    ;
    tica ed
    shall be preserved In the executive office
    of the Board for one year. . . qM (Emphasis
    added .)
          Although Article 4501, supra, provides that "the Board
is authorized to adopt and enforce rules,,ofprocedure not incon-
sistent with the statutory requirements& It is apparent that the
Legislature, In dealgnating the agency Texas State Board of
Medical Examiners, intended just what the name implies; that Is,
that the Board members personally should examine the applicants
for medical licenses, prescribe the examinations, give the ex-
aminations, and determine that the applicants pass such examination.


                       -2800-
.    L




    Dr. M. PI.Crabb, page 3 (~-587)


              It Is further set out In Article 4503, supra, on details
    of examinations, that all applicants should be known to the ex-
    aminers only by numbers, without names, or other method of ld-
    entification on examination papers by which members of the
    Board may be able to identify such applicants or examlnees.
              We are of the opinion that questions concerning the
    eligibility of an applicant to take such examination for a
    medical license and the taking of the examination requires
    the exercise of discretion, which may be made only by a Board
    member.
              We do not find any language in the statutes which
    would authorize the Board of Medical Examiners to delegate the
    holding and proctoring of examinations for a medical license to
    an individual other than a Board member.
              It is therefore the opinion of this office that the
    Texas State Board of Medical Examiners does not have the au-
    thority to delegate to someone not a member of the Texas State
    Board of Medical Examiners the authority to hold and proctor
    examinations for a medical license.
                         SUMMARY
              Under the provisions of Articles 4501 and
         4503, Vernon's Civil Statutes, the Texas State
         Board of Medical Examiners does not have the
         authority to delegate to other than a metier
         of the Board, the duty of holding and proctoring
         an examination for a medical license.




    Prepared by John H. Banks
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Acting Co-Chairman


                           -2801-
                                     .   I




Dr. M. I-I.
          Crabb, page 4    (M-587)


Fisher Tyler
Malcolm Smith
Glenn Brown
Malcolm Quick
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant
ALFRED WALKER
Executive Assistant




                          -2802-